Citation Nr: 0204150	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  01-06 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left knee 
disability, claimed as secondary to service-connected right 
knee disability.  

2.  Entitlement to an increased (compensable) rating for a 
right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from February 1987 to 
December 1987.  Thereafter, the veteran served in the Army 
National Guard of Arkansas.  

These matters matter comes before the Board of Veterans' 
Appeals (Board) on appeal from August 2000 and January 2001 
rating decisions by the RO in Columbia, South Carolina.

In January 1999, the RO denied the veteran's original claim 
for service connection for a left knee disability, claimed as 
secondary to service-connected right knee disability.  
Although the RO notified the veteran of the denial that same 
month, he did not appeal it; thus, the rating decision became 
final.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.302; 20.1103 (2001).  Such a finally denied claim may 
only be reopened on the basis of new and material evidence.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Although, in 
connection with this appeal, the RO initially adjudicated the 
left knee claim as a petition to reopen (see August 11, 2000 
rating decision), the RO, without explanation, later 
characterized the claim as a de novo claim for secondary 
service connection (see January 11, 2001 rating decision; 
Statement of the Case issued April 23, 2001).  

Regardless of the RO's actions, the Board notes that the 
question of whether new and material evidence has been 
presented to reopen the claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Barnett, 83 F.3d at 
1383.  For these reasons, the Board has characterized the 
left knee claim as on the title page of this decision.  





REMAND

When the veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in June 2001, he requested a hearing 
before the Board at the RO.  Subsequently, as noted in August 
and October 2001 Reports of Contact, the veteran requested a 
videoconference hearing at the RO before a member of the 
Board.  

The requested videoconference hearing has not been held.  
Because the Board may not proceed with an adjudication of the 
veteran's claim without affording him an opportunity for such 
a hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) 
and 38 C.F.R. § 20.700.

Accordingly, these matters are hereby REMANDED to the RO for 
the following:

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board at the soonest available 
opportunity, with notice provided to both 
the veteran and his representative.  
Unless the veteran indicates, preferably 
in a signed writing, that such hearing is 
no longer desired, the hearing should be 
held, and the claims file thereafter 
returned to the Board in accordance with 
current applicable procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




